Case 5:20-cv-00745-TJH-KK Document 10 Filed 04/14/20 Page 1 of 2 Page ID #:278
     Case 5:20-cv-00745-TJH-KK Document 10 Filed 04/14/20 Page 2 of 2 Page ID #:279



 1   supporting emergency injunctive relief, namely, immediate release, set forth in the
 2   Court’s orders issued in Castillo v. Barr, CV 20-00605-TJH (AFMx)(C.D. Cal. Mar.
 3   27, 2020), ECF No. 32; and Hernandez v. Wolf, CV 20-60017-TJH (KSx)(C.D. Cal.
 4   Apr. 1, 2020), ECF No. 17.
 5           Based on the incorporated factual and legal grounds, and the facts and arguments
 6   presented, here,
 7

 8           It is Ordered that the application for a temporary restraining order be, and
 9   hereby is, Granted.
10

11           It is further Ordered that Respondents shall, by 5:00 p.m. on April 15, 2020,
12   release Petitioner Maria Rocha Lopez from custody pending further order of this Court.
13

14           It is further Ordered that Petitioner shall not violate any federal, state or local
15   laws.
16

17           It is further Ordered that Respondents shall show cause, if they have any, as
18   to why the Court should not issue a preliminary injunction in this case. Respondents’
19   response, if any, to this order to show cause shall be filed by Noon on April 21, 2020.
20   Petitioner’s reply, if any, to Respondents’ response shall be filed by Noon on April 24,
21   2020. The matter will then stand submitted.
22

23   Date: April 14, 2020
24                                                __________________________________
25                                                       Terry J. Hatter, Jr.
26
                                                  Senior United States District Judge

27

28


                                                   Temporary Restraining Order – Page 2 of 2
